                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 LUIS PADIN,                                        )
                                                    )
                        Plaintiff,                  )
                                                    )
 vs.                                                )   Case No. 19-cv-00504-NJR
                                                    )
 JUSTIN KEMPFER,                                    )
 DUDZINSKI,                                         )
 BRADLEY WARHOUSEN,                                 )
 DANE T. WELLS,                                     )
 JOHN POWELL,                                       )
 CHRISTOPHER ROTH,                                  )
 JOHN CARAWA,                                       )
 JOSHUA MEADE,                                      )
 WESLEY COWAN,                                      )
 SEAN A. STARKWEATHER,                              )
 KRAMER,                                            )
 TYLER JONES,                                       )
 LANCE PHELPS, and                                  )
 JOHN DOES,                                         )
                 Defendants.                        )

                            MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       Plaintiff Luis Padin, an inmate of the Illinois Department of Corrections (“IDOC”) who is

currently incarcerated at Menard Correctional Center (“Menard”), brings this civil rights action

pursuant to 42 U.S.C. § 1983 for deprivations of his constitutional rights. Plaintiff alleges that

Defendants subjected him to cruel and unusual punishment by beating him severely and failing to

intervene during the assault. He seeks monetary damages.

       Plaintiff’s Complaint is now before the Court for preliminary review pursuant to 28 U.S.C.

§ 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to filter out

non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally


                                                1
frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.

§ 1915A(b).

        A Complaint fails to state a claim upon which relief can be granted if it does not plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007). The claim must cross “the line between possibility and plausibility.” Id.

at 557. On screening, the Court accepts as true all of the well-pleaded facts in the Complaint and

draws all reasonable inferences in favor of Plaintiff. Kubiak v. City of Chicago, 810 F.3d 476, 480–

81 (7th Cir. 2016).

                                          THE COMPLAINT

       In the Complaint, Plaintiff alleges the following: On or around February 19, 2018,

following an incident in the yard at Menard, he was handcuffed and taken to the Health Care Unit.

(Doc. 1, p. 2). After being examined by a nurse, Plaintiff was then beaten by Menard officers:

Kempfer, Dudzinski, Warhausen, Wells, Powell, Roth, Carawa, Meade, Cowan, Starkweather,

Kramer, Jones, and Correction Officers John Does. Id. After the attack, Plaintiff was taken to North

Two Cell House basement where he was repeatedly beaten again. Id., p. 3. This went on long

enough that individual defendants would leave the room for “a short period of time, then return

multiple times” to continue the assault. Id., p. 3. As a result, Plaintiff incurred physical injuries

and continues to suffer from fear, emotional distress, anxiety, and pain. Id., p. 4.

                                                 DISCUSSION

       In connection with these allegations, Plaintiff brings two claims:

       Count 1:        Eighth Amendment excessive force claim against Kempfer,
                       Dudzinski, Warhausen, Wells, Powell, Roth, Carawa, Meade,
                       Cowan, Starkweather, Kramer, Jones, and John Does.



                                                   2
       Count 2:        Eighth Amendment failure to intervene claim against Kempfer,
                       Dudzinski, Warhausen, Wells, Powell, Roth, Carawa, Meade,
                       Cowan, Starkweather, Kramer, Jones, John Does, and Phelps.

       Without commenting on the merits of Plaintiff’s claims, the Court finds that Counts 1 and

2 survive preliminary review under 28 U.S.C. § 1915A.

                                 IDENTIFICATION OF JOHN DOE

       Plaintiff will be allowed to proceed with Counts 1 and 2 against the unknown individuals

identified generically as John Doe Correctional Officers. See Rodriguez v. Plymouth Ambulance

Serv., 577 F.3d 816, 832 (7th Cir. 2009) (prisoner should have the opportunity to engage in limited

discovery to ascertain the identity of those defendants). The unknown defendants must be

identified with particularity, however, before service of the Complaint can be completed. Frank

Lawrence, Acting Warden of Menard, will therefore be added as a party in his official capacity

only for purposes of responding to discovery aimed at identifying the unknown defendants

associated with Menard. Guidelines for discovery will be established by the undersigned judge.

Once the names of the unknown defendants are discovered, Plaintiff shall file a motion to substitute

the newly identified defendants in place of the generic designations in the case caption and

throughout the Complaint.

                                           DISPOSITION

       The Clerk is DIRECTED to ADD FRANK LAWRENCE, ACTING WARDEN OF

MENARD CORRECTIONAL CENTER (official capacity only), as a defendant in the Case

Management/Electronic Case Filing (“CM/ECF”) system. The Warden must promptly respond to

any discovery aimed at identifying the Doe defendants with particularity.

       IT IS HEREBY ORDERED that COUNT 1 shall receive further review as to

KEMPFER, DUDZINSKI, WARHAUSEN, WELLS, POWELL, ROTH, CARAWA,



                                                 3
MEADE, COWAN, STARKWEATHER, KRAMER, JONES, and JOHN DOES, and

COUNT 2 shall receive further review as to KEMPFER, DUDZINSKI, WARHAUSEN,

WELLS, POWELL, ROTH, CARAWA, MEADE, COWAN, STARKWEATHER,

KRAMER, JONES, JOHN DOES, and PHELPS.

       IT IS FURTHER ORDERED that Plaintiff’s counsel will be responsible for completing

service of process in this case.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       IT IS ORDERED that this entire matter be REFERRED to a United States Magistrate

Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), should

all the parties consent to such a referral.

       IT IS SO ORDERED.

       DATED: May 16, 2019

                                                    __________________________
                                                    NANCY J. ROSENSTENGEL
                                                    Chief U.S. District Judge




                                               4
